Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2002/0131870 to Puech in view of US Patent Publication 2012/0315165 to Dreifert, and further in view of US Patent Publication 2009/0081063 to Kemp.
In Reference to Claims 19, 23 and 25-26
Puech discloses a system of vacuum pumps comprising: a main vacuum pump (Fig. 1, 1) with a gas inlet port connected to a vacuum chamber (Fig. 1, 3) and a gas outlet port leading into a conduit (Fig. 1, 4) before coming out into a gas outlet (Fig. 1, the outlet to the system 10) of the system of vacuum pumps, a non-return valve (Fig. 1, 11) positioned in said conduit between said gas outlet port and the said gas outlet of the system of vacuum pumps, said non-return valve when closed allowing formation of a space (Fig. 1, the space formed between the outlet of primary pump outlet pipe 4, the non-return valve 11 and the inlet pipe 8), contained between said gas outlet port of said main vacuum pump and itself, and an auxiliary vacuum pump (Fig. 1, 6) connected in parallel (As showed in Fig. 1) to said non-return valve,; wherein said main vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and simultaneously activating said auxiliary vacuum pump; wherein said auxiliary vacuum pump continues to operate all the while that said main vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main vacuum pump maintains a defined pressure in the vacuum chamber (as disclosed in paragraph 49 and 50, the auxiliary vacuum pump operates all the time when the maim pump operates, at a high pressure level, the additional pump passes only, at a lower pressure, the auxiliary pump operates to keep the flow, the operation of auxiliary pump is determined by the output pressure level from the main pump); and wherein the system does not include a sensor adapted to control either motor current of said main lubricated rotary vane vacuum pump, temperature or pressure of gases in the space, limited by said non-return valve, or a combination of these parameters (As showed in the Fig. 1, there is no sensor involved in the system).
Puech teach a root main pump.  Does not teach the vane pump.
Dreifert teaches a vacuum pump can be a screw-type vacuum pump, a Roots vacuum pump or a rotary vane vacuum pump, and the pump is driven by a motor (Fig. 1, 24)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Puech to incorporate teachings from Dreifert.  Doing so, would result in a rotary type vane being used in the system of Puech, since Dreifert teaches that root pump, screw pump and vane pump are merely a design choice in the art of vacuum pump design.  
The combination of Puech and Dreifert as applied to Claim 19 teaches a rotary type vane vacuum pump.  It is clear that the vacuum pump will be either i) single stage or ii) mulitple.  As there are only two possibilities (species i.) and ii.)), a person of ordinary skill, in the art at the time of the invention would have immediately envisaged both possibilities.
The combination of Dreifert and Puech as applied to Claim 19 teaches rotary type vane vacuum pump system does not teach the lubrication of the pump.
Kemp teaches the vane vacuum pump sliding portion of the vane can be self-lubricated by oil in the working media (Paragraph 7), vacuum pump comprises oil separator (Paragraph 126)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Puech and Dreifert as applied to Claim 19 to incorporate teachings from Kemp.  Doing so, would result  in the vane pump with an oil separator being integrated into the system of Puech.  Having an oil separate coupled with a vacuum pump, a lubricant can be missed with working fluid to provide the necessary lubrication for the rotary compressor, including the various seals and contact surfaces, and oil in the discharged media can be removed.
In Reference to Claim 20
Puech discloses an outlet of said auxiliary vacuum pump rejoins (Fig. 1, showed pipe 7 and pipe 9 rejoin) said gas outlet of the system of vacuum pumps after said non-return valve.
In Reference to Claim 21
Puech discloses a nominal flow rate of said auxiliary vacuum pump (Fig. 1, 6) is selected as a function of a volume of said conduit which is limited by said nonreturn valve (Fig. 1, 11, and disclosed in Paragraph 49 and 50).
In Reference to Claim 22
Puech discloses the auxiliary vacuum pump operation status is determined by the pressure level in the system.  Puech does not provide detail flow rate.  One having an ordinary skill in the pump art, would have found said the flow rate of a pumping system as a matter of design choice depending on the vacuum system requirements.  Moreover, there is nothing in the record which establishes that the claimed flow rate of the system, presents a novel of unexpected result.
In Reference to Claim 24
Puech discloses said non-return valve (Fig. 1, 11).
Puech is silent on the operation pressure of the valve.  However, Puech teaches the operation of the auxiliary pump determined by the pressure level in the system. One having an ordinary skill in the pump art, would have found said pressure range of a pumping system as a matter of design choice depending on the vacuum system requirements.  Moreover, there is nothing in the record which establishes that the claimed pressure range of the system, presents a novel of unexpected result.
In Reference to Claim 27
Puech discloses continuing to operate said auxiliary vacuum pump all the while that said main vacuum pump pumps the gases contained in the vacuum chamber.  (as disclosed in paragraph 49 and 50, the auxiliary vacuum pump operates all the time when the maim pump operates, at a high pressure level, the additional pump passes only, at a lower pressure, the auxiliary pump operates to keep the flow, the operation of auxiliary pump is determined by the output pressure level from the main pump)
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Puech in view of Dreifert, and further in view of US Patent 2007/0217937 to Sawai et al and  Kemp.
In Reference to Claims 28 and 29
Puech discloses a system of vacuum pumps consisting essentially of: a main lubricated rotary vacuum pump including: a gas inlet port (Fig. 1, 2) connected to a vacuum chamber (Fig. 1, 3), and a gas outlet port (Fig. 1 the port connected to the pipe 4); a first conduit section (Fig. 1, 7) located between said gas outlet port and a gas outlet (Fig. 1, from 7 to the gas recycle system 10) of the system of vacuum pumps; a non-return valve (Fig. 1, 11) positioned in said first conduit section between said gas outlet port and said gas outlet of the system of vacuum pumps, said non-return valve when closed allowing formation of a space (Fig. 1, the space between 11, pipe 8 and pipe 4), contained between said gas outlet port of said main vacuum pump and itself; a second conduit (Fig. 1, 8) section extending between said gas outlet port and said gas outlet of the system of vacuum pumps, said first conduit section extending from said second conduit section; an auxiliary lubricated rotary vacuum pump (Fig. 1, 6) located in said second conduit section downstream of said first conduit section and connected in parallel to said non-return valve; wherein the system does not include a sensor (as disclosed in paragraph 49 and 50, the auxiliary vacuum pump operates all the time when the maim pump operates, at a high pressure level, the additional pump passes only, at a lower pressure, the auxiliary pump operates to keep the flow, the operation of auxiliary pump is determined by the output pressure level from the main pump) adapted to control either motor current of said main lubricated rotary vane vacuum pump, temperature or pressure of gases in the space, limited by said non-return valve, or a combination of these parameters;  wherein said main lubricated rotary vane vacuum pump is activated in order to pump gases contained in the vacuum chamber through said gas outlet port and through said gas outlet of the system of vacuum pumps and simultaneously activating said auxiliary lubricated rotary vane vacuum pump; and wherein said auxiliary lubricated rotary vane vacuum pump continues to operate all the while that said main lubricated rotary vane vacuum pump pumps gases contained in the vacuum chamber and/or all the while that said main lubricated rotary vane vacuum pump maintains a defined pressure in the vacuum chamber; and wherein said non-return valve is adapted to close at a pressure in said first conduit section that depends on reduction of the pressure in the vacuum chamber, whereby said activation of said auxiliary lubricated rotary vane vacuum pump while said non-return valve is closed enables increasing the pressure reduction in the vacuum chamber and decreases energy of operating said main lubricated rotary vane vacuum pump. (as disclosed in paragraph 49 and 50, the auxiliary vacuum pump operates all the time when the maim pump operates, at a high pressure level, the additional pump passes only, at a lower pressure, the auxiliary pump operates to keep the flow, the operation of auxiliary pump is determined by the output pressure level from the main pump)
Puech teach a root main pump.  Does not teach the vane pump.
Dreifert teaches a vacuum pump can be a screw-type vacuum pump, a Roots vacuum pump or a rotary vane vacuum pump, and the pump is driven by a motor (Fig. 1, 24)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Puech to incorporate teachings from Dreifert.  Doing so, would result in a rotary type vane being used in the system of Puech, since Dreifert teaches that root pump, screw pump and vane pump are merely a design choice in the art of vacuum pump design.  
The combination of Puech and Dreifert as applied to Claim 28 does not teach the lubrication of the pump.
Kemp teaches the vane vacuum pump sliding portion of the vane can be self-lubricated by oil in the working media (Paragraph 7), vacuum pump comprises oil separator (Paragraph 126)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Puech and Dreifert as applied to Claim 28 to incorporate teachings from Kemp.  Doing so, would result  in the vane pump with an oil separator being integrated into the system of Puech.  Having an oil separate coupled with a vacuum pump, a lubricant can be missed with working fluid to provide the necessary lubrication for the rotary compressor, including the various seals and contact surfaces, and oil in the discharged media can be removed.
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive
The argument filed on 8/2/2022 is based on the amended claims.  The argument is moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/6/2022